Citation Nr: 1639863	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-13 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the skin, claimed as skin cancer, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a skin disorder, claimed as generalized infections of the skin, to include as due to herbicide exposure and/or a service-connected disability, diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

The Veteran testified before a Decision Review Officer in January 2011.  A transcript of this hearing has been associated with the claims file.  

These issues were previously presented to the Board in June 2015, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and exposure to herbicides is presumed. 

2.  A skin disorder, to include squamous cell carcinoma or generalized skin infections, did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event, including herbicide exposure, during service.  

3.  A current skin disorder is not due to, the result of, or otherwise aggravated by a service-connected disability, to include diabetes mellitus.  


CONCLUSIONS OF LAW

1.  A skin disorder, to include squamous cell carcinoma, was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

2.  A skin disorder, to include generalized infections of the skin, was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of October 2008 and January 2010 letters which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  Pursuant to the Board's June 2015 remand instructions, a July 2015 letter was sent to the Veteran seeking information regarding his reported private medical treatment for skin cancer in the 1970's.  In a statement from the Veteran received in August 2015, he asserted that the records of this treatment are no longer available.  

The Veteran was also afforded several VA medical examinations for the disabilities on appeal, most recently in March 2015, with a March 2016 addendum.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

Service Connection

The Veteran seeks service connection for various skin disorders, claimed as squamous cell carcinoma and/or generalized skin infections.  He has asserted several theories in support of his claims, to include as due to herbicide or UV light exposure during service in Vietnam.  He also asserts his skin disorders are the result of his service-connected diabetes mellitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Malignant tumors are among the listed diseases for which this presumption is warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has claimed service in Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Any veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The skin disorder claimed by the Veteran, squamous cell carcinoma, is not among the listed disorders for which service connection is presumed in veterans with herbicide exposure.  The availability of presumptive service connection for a disability based on exposure to herbicides does not, however, preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Service records obtained by VA establish the Veteran's presence in Vietnam during service.  Because his presence in Vietnam has been verified, herbicide exposure is presumed.  

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

In the present case, the service treatment records are negative for any diagnosis of or treatment for squamous cell carcinoma, or any similar carcinoma of the skin.  The Veteran also did not seek treatment during service for any type of skin disorder.  On the May 1968 service separation examination, the Veteran was noted to have a tattoo, but was otherwise without any diseases, injuries, or other findings involving the skin.  

The Veteran has asserted that sometime in the 1970s, he was seen by a private physician for removal of cancerous skin lesions.  He has attempted, without success, to obtain records of this treatment.  In July 2015 statements, the Veteran's brother and sister-in-law stated that the Veteran was treated by a private physician in the 1970's for removal of cancer from the skin and face.  

VA treatment records beginning in the mid-2000s confirm the Veteran was first diagnosed with verruca vulgaris in approximately 2005, and squamous cell carcinoma and actinic keratosis in approximately 2007.  This lengthy period without complaint or treatment is one factor that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Even assuming the Veteran had the removal of skin cancer lesions beginning in the 1970s, such removal would have occurred more than a year after service separation in June 1968, based upon the Veteran's own assertions.  Based on this evidence, the Board concludes a current skin disorder or carcinoma did not begin during service or within a year thereafter, and has not been chronic and continuous since that time.  

Rather, the Veteran's contentions have included that his current skin disorders are the result of herbicide exposure resulting from his service in Vietnam.  Nevertheless, service connection is not, by regulation, granted on a presumptive basis for basal or squamous cell carcinoma or any of the Veteran's other current skin disorders as a result of herbicide exposure.  See 38 C.F.R. § 3.309(e).  While the Veteran is not barred from presenting evidence of such a nexus, he has not done so in the present case; that is, he has presented no competent evidence indicating an etiological nexus between any incident of service, to include herbicide exposure, and his current skin disorders.  While the private and VA medical treatment records confirm current diagnoses of squamous cell carcinoma, actinic keratosis, and verruca vulgaris, this evidence does not suggest either onset during or any nexus with service, to include the Veteran's service in Vietnam.  In the absence of such evidence, the Board finds service connection on a presumptive basis is not warranted.  

The Veteran was afforded a March 2015 VA examination, with a March 2016 addendum.  After physically examining the Veteran and reviewing the claims file, the examiner diagnosed verruca vulgaris, squamous cell carcinoma, and actinic keratosis.  Regarding the etiology of these disorders, the examiner opined the Veteran's verruca vulgaris is "caused by exposure to [the] human papilloma virus [and] caused by contact with broken skin surfaces."  The examiner then opined "there is no medical literature associating this condition with diabetes either as a causative factor, or a factor in aggravation of this condition."  

The examiner next opined that "squamous cell carcinoma is a common type of skin cancer caused by exposure to UV radiation such as sunlight.  People with fair skin [and] some genetic conditions are predisposed to it.  There is no medical literature supporting an association between squamous cell carcinoma and diabetes either as a causative factor, or as a factor causing aggravation."  

Finally, regarding the Veteran's actinic keratosis, the examiner opined that this is a "precancerous skin condition also known as solar keratosis or senile keratosis, also noted in fair skinned people, caused by excess exposure to sunlight (UV light).  There is no medical literature supporting the contention that diabetes either causes this condition or aggravates it."  The examiner did not opine or otherwise suggest the Veteran's sunlight exposure during service was excess or resulted in the current diagnosis of actinic keratosis.  Competent evidence to the contrary has not been presented.  

As the competent evidence of record indicates a current skin disorder did not have its onset during service, did not manifest to a compensable degree within a year thereafter, has not been chronic since service, and is not the result of an incident of service, to include herbicide exposure, service connection for any skin disorder must be denied, to include squamous cell carcinoma and any generalized infections of the skin.  Additionally, because the competent evidence of record indicates the service-connected diabetes did not cause or aggravate any current skin disorder, service connection on a secondary basis is likewise not warranted.  

The Veteran has himself asserted that his skin disorders result from herbicide and/or sunlight exposure in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of current diagnoses of skin disorders is not competent in the present case, because the Veteran is not competent to state that his current skin disorders resulted from in-service herbicide or UV exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  He is also not competent to opine regarding a causal nexus between diabetes and a current skin disorder.  An opinion of etiology would require knowledge of the complexities of dermatology, the various causes of skin disorders, and the results of exposure to various chemicals, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for any skin disorder, claimed as squamous cell carcinoma and generalized infections of the skin, including as presumptive diseases or as due to herbicide exposure and/or a service-connected disability, and these claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for squamous cell carcinoma is denied.  

Service connection for generalized infections of the skin is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


